DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/12/2021. In particular, claim 20 has been amended to make the surface-segregating surfactant a required component by deleting the term “optionally”. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Election/Restrictions
New claims 33-40 have been added.
New claims 33-38 are directed to a nonwoven mat, a point-of-use filtration device, and a modular filter system which are properly grouped with withdrawn groups III and IV. Claims 39-40 are directed to a composition which would have corresponded to withdrawn group I, but depend from elected claim 20. It is believed that claims 39-40 are intended to be directed to “The composite of claim 20”. If this is incorrect, applicant is advised that the composition claims have been withdrawn.
Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.
Claim Rejections - 35 USC § 112
The indefinite rejection presented in the previous Office Action are withdrawn in view of the amendments made.

Claim 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-40 recite “The composition of claim 20” however, claim 20 is directed to a composite. It is suggested that claims 39-40 be amended to recite “The composite of claim 20”.
Claim Rejections - 35 USC § 102
The anticipation rejection over Ganesh presented in the previous Office Action is withdrawn because Ganesh fails to teach a surface-segregating surfactant.
Claim Rejections - 35 USC § 103
Claim 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 8,714,776).
Han teaches a fiber membrane of nanofibers that includes a nanoparticle (abstract) where nanoparticles can be partially embedded in the surface of the nanofiber (col. 4, ln. 46-56). Han teaches examples of the nanofiber include polyaniline (col. 6, ln. 31-32) and that examples of nanoparticles include copper oxide, zinc oxide, zirconium oxide and other metal oxides (col. 13, ln. 61-67, col. 15, ln. 6-25). Polyaniline falls in the scope of a conductive polymer and meets claims 22 and 24.
A partially embedded nanoparticle contains a portion embedded within the nanofiber and a portion on the nanofiber and thus meets the claimed limitations. 
Han teaches that a surfactant can be added to a nanoparticle system to control the coagulation of the material (col. 18, ln. 28-47) and to prevent agglomeration (col. 18, ln. 48-59). 
It is noted that claims 21 and 23 are recited in the product-by-process format by use of the language, “is prepared by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Han does not explicitly provide an example using a metal oxide nanoparticle. However, it would have been obvious to one of ordinary skill in the art to use metal oxide as taught by Han which meets the instant claims because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. It would have been obvious to use a metal oxide as the nanoparticle because Han teaches several metal oxides may be used as nanoparticles (col. 13, ln. 61-67, col. 15, ln. 6-25).
Allowable Subject Matter
Claims 25-26, 33-38 are allowed.
Claims 25-26 recite properties of the claimed composite, pore volume as determined by N2-BET of at least about 0.1 cm3/g and a Young’s Modulus of less than about 100 MPa. These properties are not explicitly recited in the prior art. Additionally, these properties are not necessarily present, therefore, an inherency position would not be proper. Claims 33-38 depend from claims 25-26 and thus contain the same allowable subject matter. Therefore, these claims are rejoined and allowed.
Claims 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 39-40 recite the amount of and the identity of the surface segregating surfactant. Han fails to teach how much surfactant is used or which surfactants are used. 
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Han does not describe, prepare, or characterize any composites that comprise a surface-segregating surfactant. This is not persuasive because Han teaches that surfactants may be used to prevent agglomeration of the nanoparticle system and there is no evidence of a structural distinction between the surfactants of Han and the surface-segregating surfactants of the instant claims. In other words, the surfactants of Han fall in the scope of the surface-segregating surfactants of the instant claims because this term is not defined in the instant specification and no evidence that it is a term of art has been provided. As the surfactants 
Applicant is invited to provide evidence that a surface-segregating surfactant is structurally distinct from a surfactant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764